Citation Nr: 1757982	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April to July 1976, and July 1979 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for low back condition.

In September 2010 the Veteran filed his notice of disagreement, and in July 2012 was issued a statement of the case and perfected his appeal to the Board.

The Board remanded the case in February 2014, November 2014, and September 2016 for additional development to include VA examinations and opinions regarding the etiology of the Veteran's low back disability.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's low back disability is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for low back disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he suffers from lumbosacral, degenerative arthritis of the spine, and intervertebral disc syndrome as a result of an incident in service where he picked up an artillery shell incorrectly and felt a sudden onset of low back pain.  He stated that since that incident, he has had intermittent low back pain.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1131; 38 C.F.R. 
§ 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records document that the Veteran sought treatment for lumbar strain in November 1979, complaining of swelling and dull pain upon movement.  A note in the service treatment records containing instructions to follow up for the back issue shows that the Veteran stated that his back was feeling better.  His medical examination reports and reports of medical history upon entrance and separation from service are silent of any complaints of low back issues.

Medical treatment records from Dublin and Gainesville VA medical facilities note treatment for low back pain since 2009.  

In September 2009, the Veteran was afforded a VA examination.  The examiner noted that x-rays of the lumbar spine performed in July 2009 showed mild lumbar spondylosis with some slight disc space narrowing, and diagnosed the Veteran with lumbar spondylosis, degenerative disc disease, and mild right lumbar radiculopathy.  After a thorough examination, the examiner concluded that the Veteran's low back disability was less likely as not the same as, or the result of, the back injury suffered during active duty.  The examiner stated that the vast majority of cases of acute low back pain resolve without any long-term sequela, and after the Veteran was treated in October and November 1979 for acute lumbar strain, his separation examination was normal.  The examiner based his opinion on the fact that there were no other records of back complaints, and stated the Veteran's weight is more likely a contributing factor to his current low back condition.

Following the February 2014 Board remand, which found the  September 2009 VA examination to be inadequate, the Veteran was again afforded a VA examination in May 2014.  The examiner provided an in-person examination and reviewed the Veteran's claim file, noting diagnoses of lumbosacral strain, degenerative arthritis of the spine as evidenced by a 1999 imaging study, and intervertebral disc syndrome.  The examiner documented the Veteran's reports of intermittent back pain since service, but noted no record of back pain or treatment between 1979 and 1993 in the claims file or VA treatment record.  She also noted a 1993 normal x-ray of the lumbar spine and subsequent acute strains involving lifting during the Veteran's work at a plant nursery.  The examiner concluded that the condition was less likely than not (less than 50 percent probability) incurred or caused by an in-service injury, event or illness; and stated if earlier treatment records were available, the opinion might have been altered by that content.  She stated that since there was a lack of documentation of back pain between 1979 and 1993, and the indication of an injury affecting the back in 1993, it was less likely than not that he Veteran's low back condition was incurred in military service.

Finding this examination report inadequate for failing to consider the Veteran's lay evidence of back pain since service, the Board again remanded the case for an addendum opinion.  Following the Board remand, the Veteran was afforded an additional VA examination in February 2017.  The examiner reviewed the claims file and provided the Veteran with an in-person examination.  The examiner concluded that the Veteran's low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that while the military records show an episode of lumbar strain, it does not substantiate that the episode resulted in chronic injury to his lower back.  Also, the examiner noted that the discharge examination was negative for any complaints or diagnosis relating to any back condition, and no documentation to confirm that the Veteran suffered from chronic back pain within five years of leaving the military was provided.  However, the examiner noted the Veteran provided a history of intermittent episodes of acute back pain.  The examiner concluded that after considering the medical records and the Veteran's statements, he could not say that there is a greater than 50 percent chance that the Veteran's current back condition is related to his military service as his pain is multifactorial to include: age related degenerative changes; excessive weight gain; lack of exercise; improper lifting after discharge; and psychological factors. 

The evidence noted in the examination reports establish that the Veteran has current low back disability.  Moreover, the Veteran's testimony, consistent with the STRs, establishes that there was an in-service back injury.  The dispositive issue is whether there is a nexus between the two.

As indicated above, the VA examiners did not fully address the Veteran's contentions of intermittent back pain, occurring regularly through the years, as noted in his lay reports and in the medical evidence since service.  Rather, the examination reports focused on a lack of evidence of treatment between the Veteran's in-service incident of a back strain during service, and his current back disability diagnoses, specifically between 1979 and 1993.  However, the lack of treatment is not dispositive if there is competent, credible evidence of symptoms during the relevant time period, as is the case here.  Thus, the opinions are inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  

In addition, the March 2017 examiner noted that his opinion was not indicating that it is not in the realm of medical possibilities that the Veteran's military service is related to his back condition, only that it is not probable considering government and non-government related medical and non-medical documentation, the Veteran's history, and physical findings.   However, the examiner did not opine as to why, considering the Veteran's contentions of back pain since service, the back disability was not etiologically related to service.  Moreover, although the VA examiners have attributed the current disability to other factors such as age, lack of exercise, and excessive weight gain, the fact that the cause of the Veteran's back pain are multifactorial leaves open the possibility that the Veteran's low back disability could indeed be the result of his in-service injury.  Further, the examiner's statement that he could not say that there is a greater than 50 percent chance that the Veteran's current back condition is related to his military service is an inaccurate statement of the degree of certainty required for a conclusion on this question, as the benefit of the doubt doctrine requires only that the evidence be at least evenly balanced on this question, i.e., that it is at least as likely as not that the low back disability be related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Thus, each of the medical opinions that has been provided is inadequate.  In contrast, there is competent and credible lay evidence of intermittent back pain continuing since service.  In these circumstances, a remand for yet another medical opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The above analysis reflects that the evidence is at least evenly balanced as to whether the Veteran's current low back disability is related to his in-service back injury and low back strain.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a low back disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

ORDER

Service connection for a low back disability is granted.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


